       Case 7:19-cv-11329-PMH-LMS Document 24 Filed 09/18/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                         September 18, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge
                                   CANCELLATION NOTICE

        The telephonic status conference scheduled for Monday, September 21, 2020, at 10:30

a.m., before the Honorable Lisa Margaret Smith, United States Magistrate Judge, in the matter of

Amay v. Royce, 19-cv-11329 (PMH) (LMS), has been cancelled.

                 A copy of this notice was mailed by Chambers to pro se Petitioner
